PER CURIAM. On June 3, 1996, a motion by appellant for rule on clerk was denied because the attorney for appellant, James O. Cox, did not admit fault. The appellant’s attorney was given thirty days from the date of the per curiam to file a motion and affidavit accepting full responsibility for not timely filing the transcript. Appellant, Keith Cox Hilstrom, by his attorney, James O. Cox, has filed a second motion for rule on the clerk. In this motion, his attorney admits that the record was tendered late due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 295 Ark. 964 (1979) (per curiam). A copy of this per curiam will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).